DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 21-40 are pending.
	The prior art submitted on 10/28/22, 1/11/22, and 10/18/21 has been considered.  However, the prior art submitted on 10/18/21, the “Non patent literature documents” cite no. A143, A144, A145, A146, A147 has not been considered, because the Office has not received the documents.  Resubmitted the above documents for consideration.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 21-24, are rejected on the ground of nonstatutory double patenting as
being unpatentable over corresponding method claim 1 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 21-24 in 17/504261 would have been anticipated by the invention defined in claim 1 of (‘279).  Claim 1 of (‘279) have all the limitations of claims 21-24 of current application. 
Claims 33-34, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 1 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 33-34 in 17/504261 would have been anticipated by the invention defined in claim 1 of (‘279).  Claim 1 of (‘279) have all the limitations of claims 33-34 of current application. 
Claim 26 is rejected on the ground of nonstatutory double patenting as
being unpatentable over corresponding method claim 8 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 26 in 17/504261 would have been anticipated by the invention defined in claim 8 of (‘279).  Claim 8 of (‘279) have all the limitations of claim 26 of current application. 
Claim 36 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 8 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 36 in 17/504261 would have been anticipated by the invention defined in claim 8 of (‘279).  Claim 8 of (‘279) have all the limitations of claim 36 of current application. 
Claim 27 is rejected on the ground of nonstatutory double patenting as
being unpatentable over corresponding method claim 2 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 27 in 17/504261 would have been anticipated by the invention defined in claim 2 of (‘279).  Claim 2 of (‘279) have all the limitations of claim 27 of current application. 
Claim 37 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 2 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 37 in 17/504261 would have been anticipated by the invention defined in claim 2 of (‘279).  Claim 2 of (‘279) have all the limitations of claim 37 of current application. 
Claim 28 is rejected on the ground of nonstatutory double patenting as
being unpatentable over corresponding method claim 3 of U.S. Patent No. 11148279 (refers as ‘279).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 28 in 17/504261 would have been anticipated by the invention defined in claim 3 of (‘279).  Claim 3 of (‘279) have all the limitations of claim 28 of current application. 
	Claims 25, and 29-32, are all depended on claim 21 rejected as above.
	Claims 35, and 38-40, are all depended on claim 33 rejected as above.

					Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Behboodi et al. (US 2021/0121355 A1)
	. Kearney et al. (US 2020/0326780 A1)
	. Ding et al. (US 2020/0276698 A1)
	. Sonar et al. (US 2020/0093679 A1)
	. Son et al. (US 2019/0282429 A1)

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664